Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 1 of 10 Page ID #:1971

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                          Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                               Not Reported
                   Deputy Clerk                                       Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Not Present                                              Not Present


 Proceedings:             (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION TO REMAND (DKT.
                          17);

                          DEFENDANTS’ MOTION TO DISMISS (DKT. 15)

                          JS-6

On February 28, 2020, Jana Preciutti (“Plaintiff”) brought this action in the Los Angeles Superior Court
against an individual defendant, Gilbert Soto (“Soto”), and three corporate defendants (the “Corporate
Defendants”): Anthem, Inc. (“Anthem”), Anthem Blue Cross of California (“BCC”), and Anthem Blue
Cross Life and Health Insurance Company (“BC Life”). Dkt. 1-2 (“Complaint”). The Complaint advances
the following causes of action: (i) wrongful termination in violation of the California whistleblower
statute, Cal. Lab. Code § 1102.5; (ii) age discrimination in violation of the Fair Employment and
Housing Act (FEHA); (iii) gender discrimination in violation of the FEHA; (iv) wrongful termination in
violation of public policy (“Tameny claim”); and (v) intentional infliction of emotional distress (“IIED”). Id.

On April 16, 2020, Defendants removed this action on the basis of diversity jurisdiction. Dkt. 1. On April
23, 2020, Defendants filed a Motion to Dismiss and Motion to Strike. Dkt. 15 (the “MTD”). Plaintiff
opposed the MTD (“MTD Opposition” (Dkt. 20)), and Defendants filed a reply. Dkt. 23 (“MTD Reply).

On April 24, 2020, Plaintiff filed a Motion to Remand. Dkt. 17 (the “MTR”). Defendants opposed the
MTR (“MTR Opposition” (Dkt. 22)), and Plaintiff filed a reply. Dkt. 24 (“MTR Reply”).

In connection with the Notice of Removal and the MTD Opposition, Defendants submitted two requests
for judicial notice. Dkt. 6 (“Defendants’ First RFN”); Dkt. 22-4 (“Defendants’ Second RFN”). Plaintiff
submitted a request for judicial notice in connection with the MTD Reply. Dkt. 24-2 (“Plaintiff’s RFN”).
Both parties submitted evidentiary objections to declarations submitted by the opposing party. Dkt. 22-5
(“Defendants’ Evidentiary Objections”); Dkt. 24-4 (“Plaintiff’s Evidentiary Objections”).

The motions were heard on September 21, 2020, and were taken under submission. Dkt. 27. For the
reasons stated in this Order, the Motion to Remand is GRANTED, the Requests for Judicial Notice are
GRANTED, and both sets of Evidentiary Objections are MOOT.


                                                                                                   Page 1 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 2 of 10 Page ID #:1972

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                        Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.

I.       Factual Background

         A.    The Parties

Plaintiff is an adult who resides in Los Angeles County. Dkt. 1-2 ¶ 1. It is alleged that Plaintiff worked for
the Corporate Defendants for more than 15 years prior to her termination. Id. ¶¶ 8, 9. It is alleged that
at the time of her termination, Plaintiff was a customer care associate. Id. ¶ 9.

Defendant Soto is alleged to be an adult who resides in Los Angeles County. Id. ¶ 2. It is further alleged
that Soto was Plaintiff’s supervisor. Id. ¶ 22.

The Complaint does not allege the citizenship of the Corporate Defendants. It alleges that the
Corporate Defendants were “authorized to operate” in Los Angeles County and did so. Id. ¶ 2. In the
Notice of Removal, Defendants state that Defendant Anthem is an Indiana corporation with its principal
place of business in Indianapolis, Indiana. Dkt. 1 at 5. The Notice of Removal does not include
information as to the citizenship of Soto, BCC or BC Life.

         B.    Allegations in the Complaint

The Complaint alleges that Plaintiff was employed by all three of the Corporate Defendants, which
acted as alter egos of one another. Dkt. 1-2 ¶¶ 4, 5, 8. It is further alleged that after more than 15 years
of employment by the Corporate Defendants, Plaintiff was terminated from her position on March 6,
2018. Id. ¶¶ 8, 10.

It is alleged that before Plaintiff was terminated, she learned about certain business practices by the
Corporate Defendants that she considered illegal. Id. ¶ 9. It is further alleged that these practices
included using out-of-state and out-of-country employees to answer calls and give information to
customers. Id. It is alleged that such outsourcing is illegal because such employees, unlike California
call center employees, are not subject to federal and state privacy laws. Id. It is further alleged that
these practices of the Corporate Defendants permitted them to reduce staffing costs. Id. It is further
alleged that after Plaintiff complained about these business practices to the Corporate Defendants, she
was demoted and then terminated. Id. ¶¶ 9-10.

It is next alleged that Plaintiff was discriminated against based on her gender. Id. ¶¶ 30, 99. It is further
alleged that Plaintiff was terminated “for being over the age of 40 years old,” and that the Corporate
Defendants had a plan to “remove older workers so that they could be replaced by younger, cheaper
employees.” Id. ¶¶ 67, 70. It is further alleged that the Corporate Defendants have a “pattern or
practice” of discriminating against older employees, and that they will “engage in spoliation of evidence”
to hide this practice. Id. ¶ 71. It is further alleged that the the Corporate Defendants had a pattern or
practice of “terminating employees with false and malicious rumors that would [affect] their ability to get
a job.” Id. ¶ 161. It is further alleged that the foregoing conduct caused Plaintiff to suffer from various
forms of injury. Id. ¶¶ 42, 43, 170.

         C.    Allegations in the Notice of Removal and Supporting Materials

In the Notice of Removal, Defendants contend that BCC and BC Life are “sham” defendants. Dkt. 1 ¶
                                                                                                 Page 2 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 3 of 10 Page ID #:1973

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                        Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.

11(b). Defendants allege that only Anthem, not the other two entities, hired and employed Plaintiff. Id. ¶
11(b)(i). Defendants further allege that Anthem exercised “complete control” over Plaintiff’s wages,
work schedule, and working conditions during her employment. Id. ¶ 11(b)(ii). In support of this
contention, Defendants submitted documents from Plaintiff’s employment records that refer to Anthem
and its predecessor corporation, but not to any other Defendants. See Dkt. 1-12 (wage statements);
Dkt. 1-16 (401(k) statements); Dkt. 1-17 (performance reviews); Dkt. 1-18 (materials relating to a leave
of absence Plaintiff took); Dkt. 1-19 (materials relating to Plaintiff's termination). Defendants allege that
neither BCC nor BC Life is named on “any documentation evidencing Plaintiff’s employment with
Anthem from December 2012 to March 2018.” Dkt. 1 ¶ 11(b)(iii). These documents are described
generally by Donna English, who is a Senior Human Resources Business Partner affiliated with
Anthem. Dkt. 5 (the “First English Declaration”).

Defendants also provide an estimate of the amount in controversy. Relying on wage statements from
Plaintiff's employment, Defendants allege that Plaintiff was paid $21.86 per hour at the time of
termination. Since 108 weeks passed between Plaintiff's termination and the time of removal,
Defendants estimate that the claim for lost wages puts $95,309.60 in controversy. Dkt. 1 ¶ 13.
Defendants then allege that further sums are put in controversy by Plaintiff's prayer for compensatory
damages, punitive damages, and attorney’s fees. Id. ¶ 14.

II.      Evidentiary Issues

         A.    Requests for Judicial Notice

All three RFNs submitted by the parties seek judicial notice of records maintained by government
agencies in California and Indiana. These documents are a proper subject of judicial notice under Fed.
R. Evid. 201(b)(2), because they may be “accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Therefore, Defendants’ First RFN, Defendants’ Second
RFN, and Plaintiff’s RFN are GRANTED.

         B.    Evidentiary Objections

Defendants’ Evidentiary Objections are as to the Declaration of Armand J. Jaafari (the “Jaafari
Declaration” (Dkt. 17-1)), which concerns the meet-and-confer efforts by the parties. Plaintiff’s
Evidentiary Objections are as to the Declaration of Tina Crosley (the “Crosley Declaration” (Dkt. 22-1)),
which concerns Plaintiff’s employment; the second Declaration of Donna English (the “Second English
Declaration” (Dkt. 22-2)), which concerns Plaintiff’s employment records; and the Declaration of Aaron
Rutschman (the “Rutschman Declaration” (Dkt. 22-3)), which concerns the meet-and-confer efforts by
the parties.

Only the Crosley Declaration and the Second English Declaration are relevant to the issues presented
by the Motion to Remand. However, neither is determinative of the issues presented there. For these
foregoing reasons, the Evidentiary Objections submitted by both parties are MOOT.

III.     The Motion to Remand

         A.    Positions of the Parties
                                                                                                 Page 3 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 4 of 10 Page ID #:1974

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                      Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.


Plaintiff argues that Soto, BCC and BCC Life are all proper defendants, and that their presence shows
that there is not complete diversity. As to BCC and BC Life, Plaintiff argues that the question of
employer status is an inherently fact-specific one that cannot be resolved through the present
proceedings. As to Soto, Plaintiff argues that the Complaint sufficiently alleges outrageous conduct to
support an IIED claim.

Defendants argue that they are entitled to present facts relevant to whether BCC and BC Life are
fraudulently joined, and that this evidence suggests that BCC and BC Life did not employ Plaintiff. In
support of this argument, Defendants submitted a declaration from Tina Crosley, who served in various
human resources roles for Defendant Anthem. Crosley states that Defendant BCC “exists only as a
[Knox-Keene] health plan” and has no employees. Dkt. 22-1 ¶ 4. Crosley further declares that BC Life
is a “life and disability insurance company” that also does not have employees. Id. ¶ 5. Crosley
declares that Anthem provides administrative services to both entities, but that neither entity exercises
control over the day-to-day work of those employees providing administrative services. She also
declares that neither entity has the authority to hire, transfer, promote, discipline or discharge any
Anthem employee who provides administrative services. Id. ¶ 6-8.

As to Soto, Defendants argue that Plaintiffs have not alleged conduct that is sufficiently outrageous to
support an IIED claim. Relying on Janken v. GM Hughes Electronics, Defendants argue that the
management conduct at issue will never support an IIED claim. 46 Cal. App. 4th 55, 80 (1996).
Defendants expressly disclaim any argument that Plaintiff’s IIED cause of action was preempted by
California law on workers’ compensation.

         B.    Legal Standards

               1.      Diversity Jurisdiction

A motion to remand is the procedural means to challenge the removal of an action. Moore-Thomas v.
Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). In general, a state civil action may be
removed only if, at the time of removal, it is one over which there is federal jurisdiction. 28 U.S.C. §
1441(a). Diversity jurisdiction is presented when the amount in controversy exceeds $75,000 and the
adverse parties are citizens of different states. 28 U.S.C. §§ 1332, 1441. Complete diversity of
citizenship is required, i.e., “the citizenship of each plaintiff [must be] different from that of each
defendant.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).

A person is a citizen of the state where he or she is domiciled. See Kanter v. Warner-Lambert Co., 265
F.3d 853, 857 (9th Cir. 2001). “[A] corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where it has its
principal place of business....” 28 U.S.C. § 1332(c)(1).

For a removal based on diversity jurisdiction, the removing party has the burden of showing that “the
matter in controversy exceeds the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C.
§ 1332(a). If it is not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove that amount by a preponderance of the evidence. Valdez v. Allstate Ins.
Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (citing Matheson v. Progressive Specialty Ins. Co., 319 F.3d
                                                                                              Page 4 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 5 of 10 Page ID #:1975

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-03530 JAK (PVCx)                                        Date   December 23, 2020
 Title       Jana Preciutti v. Anthem Blue Cross of California et al.

1089, 1090 (9th Cir. 2003); Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir.
1996)).

The removing party cannot rely on a statement that on its “information and belief” the amount in
controversy exceeds the jurisdictional amount. Valdez, 372 F.3d at 1117. Rather, the removing party
must provide evidence establishing that it “is more likely than not” that the amount in controversy exceeds
$75,000. Id. The removing party may present "summary-judgment-type evidence relevant to the amount
in controversy at the time of removal." Id. (quoting Matheson, 319 F.3d at 1090).

Because federal courts are ones of limited jurisdiction, the removal statute is to be strictly construed,
and any doubt as to the appropriateness of removal is to be resolved in favor of remand. Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, the removing party has the burden of establishing that
removal is proper, including that there is federal jurisdiction over one or more of the claims. Id. “If a
case is improperly removed, the federal court must remand the action because it has no subject matter
jurisdiction to decide the case.” ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl. Quality of
Mont., 213 F.3d 1108, 1113 (9th Cir. 2000) (internal citations omitted).

               2.      Fraudulent Joinder

“[O]ne exception to the requirement of complete diversity is where a non-diverse defendant has been
fraudulently joined.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). “Joinder of a
non-diverse defendant is deemed fraudulent, and the defendant's presence in the lawsuit is ignored for
purposes of determining diversity, ‘[i]f the plaintiff fails to state a cause of action against a resident
defendant, and the failure is obvious according to the settled rules of the state.’” Id. (quoting McCabe v.
General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

This standard imposes a “heavy burden” on the party asserting fraudulent joinder. Hunter, 582 F.3d at
1046. Although the test is similar to the one that applies under Fed R. Civ. P. 12(b)(6), the Ninth Circuit
recently clarified that it is more appropriately compared to the “wholly insubstantial and frivolous”
standard for dismissing claims for lack of federal question jurisdiction. Grancare, LLC v. Thrower ex rel.
Mills, 889 F.3d 543, 549 (9th Cir. 2018) (quoting Bell v. Hood, 327 U.S. 678, 682-83 (1946)). See also
Davis v. Prentiss Props. Ltd., Inc., 66 F. Supp. 2d 1112, 1115 (C.D. Cal. 1999) (“[A] federal court's
fraudulent-joinder consideration should be akin to an application of Rule 11.”).

Under this stringent standard, the plaintiff’s failure to state a claim must be “obvious according to the
settled rules of the state.” Hunter, 582 F.3d at 1043 (citation omitted). Furthermore, the district court
“must consider… whether a deficiency in the complaint can possibly be cured by granting the plaintiff
leave to amend.” Grancare, LLC, 889 F.3d at 550. See also Arteaga v. FCA US LLC ,No. CV 20-2702-
DMG (PJWx), 2020 WL 2857488, at *2 (C.D. Cal. Jun. 2, 2020) (district court evaluating case removed
from California state court should consider “California's liberal amendment standard”); Ontiveros v.
Michaels Stores, Inc., No. CV 12–09437 MMM (FMOx), 2013 WL 815975, at *4-5 (C.D. Cal. Mar. 5,
2013) (“Essentially, defendants must show that plaintiff cannot assert a claim against the non-diverse
party as a matter of law... the defendant must establish that plaintiff could not amend his complaint to
add additional allegations correcting any deficiencies.”).

Although the defendant asserting federal jurisdiction “is entitled to present the facts showing the joinder
                                                                                               Page 5 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 6 of 10 Page ID #:1976

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                         Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.

to be fraudulent[,]” McCabe, 811 F.2d at 1339, the Ninth Circuit has explained that the fraudulent
joinder inquiry should not turn on complex factual disputes. Rather, “a summary inquiry is appropriate
only to identify the presence of discrete and undisputed facts that would preclude plaintiff's recovery
against the in-state defendant.” Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015) (quoting
Smallwood v. Illinois Central R.R. Co., 385 F.3d 568, 573-74 (5th Cir. 2004) (en banc)). Thus, “the
inability to make the requisite decision in a summary manner itself points to an inability of the removing
party to carry its burden.” Id.

               3.      Substantive State Law

                       a)      “Employer” Status Under California Law

The FEHA defines an employer as “any person regularly employing five or more persons, or any
person acting as an employer, directly or indirectly" Cal. Govt. Code. § 12926(d). Given this “limited”
definition, California courts have looked to the “‘totality of circumstances’ that reflect upon the nature of
the work relationship of the parties, with emphasis upon the extent to which the defendant controls the
plaintiff's performance of employment duties.” Vernon v. State of Cal., 116 Cal. App. 4th 114, 124
(2004). “[T]he precise contours of an employment relationship can only be established by a careful
factual inquiry.” Id. at 125. (internal citation omitted).

The administrative agency charged with interpreting the FEHA has promulgated a regulation that
defines an “employee” as “[a]ny individual under the direction and control of an employer under any
appointment or contract of hire or apprenticeship, express or implied, oral or written.” Cal. Code of
Regs., tit. 2, § 11008(c). “FEHA thus requires an employment relationship, but that relationship need
not be direct.” Jimenez v. U.S. Continental Marketing, Inc., 41 Cal. App. 5th 189, 197 (2019).

The state whistleblower statute also predicates potential liability on an employer-employee relationship.
Hansen v. Cal. Dep't of Corr. & Rehab., 171 Cal. App. 4th 1537, 1546 (2008). Because there is no
definition of “employer” in the statute, “courts analyzing § 1102.5 claims have relied on interpretations
of 'employer' under the FEHA.” Minor v. Fedex Office & Print Servs., 182 F. Supp. 3d 966, 989 (N.D.
Cal. 2016) (collecting cases). Similarly, “the common law Tameny cause of action for wrongful
termination in violation of public policy lies only against an employer.” Miklosy v. Regents of Univ. of
Cal., 44 Cal. 4th 876, 901 (2008).

                       b)      Intentional Infliction of Emotional Distress

Under California law, the elements of a cause of action for intentional infliction of emotional distress are
“(1) outrageous conduct by the defendant; (2) the defendant's intention of causing or reckless disregard
of the probability of causing emotional distress; (3) the plaintiff's suffering severe or extreme emotional
distress; and (4) actual and proximate causation of the emotional distress by the defendant's
outrageous conduct.” Yau v. Santa Margarita Ford, Inc., 229 Cal. App. 4th 144, 160 (2014).
“Outrageous” conduct is “so extreme as to exceed all bounds of that usually tolerated in a civilized
society.” Id. (citing Vasquez v. Franklin Mgmt. Real Estate Fund, 222 Cal. App. 4th 819, 832 (2013)).

Janken v. GM Hughes Electronics held that “[a] simple pleading of personnel management activity is
insufficient to support a claim of intentional infliction of emotional distress, even if improper motivation is
                                                                                                  Page 6 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 7 of 10 Page ID #:1977

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                      Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.

alleged.” 46 Cal. App. 4th at 80.

         C.    Application

               1.      Whether the Amount in Controversy Exceeds $75,000

Plaintiff argues that Defendants’ calculations are implausible, because they do not take into account
any actions Plaintiff took to mitigate damages. This argument is not persuasive. The amount in
controversy is the “amount at stake in the underlying litigation,” Gonzalez v. CarMax Auto Superstores,
LLC, 840 F.3d 644, 648 (9th Cir. 2016), rather than “a prospective assessment of [a] defendant's
liability.” Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018) (quoting Lewis v.
Verizon Commc'ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010)). Thus, “[i]f a plaintiff claims at the time of
removal that her termination caused her to lose future wages, and if the law entitles her to recoup those
future wages if she prevails, then there is no question that future wages are ‘at stake’ in the litigation,
whatever the likelihood that she will actually recover them.” Id. The Complaint includes a claim for lost
wages since the time of Plaintiff’s termination, without any allegations as to mitigation. Therefore,
Defendants were not required to estimate any such mitigation in the Notice of Removal. Plaintiff has not
challenged the amount of hourly pay identified by Defendants, nor that 108 weeks passed between her
termination and the Notice of Removal. Nor is there a challenge to the potential award of attorney’s
fees.

For the foregoing reasons, Defendants have shown, by a preponderance of the evidence, that the
amount in controversy is at least $94,345.20. Therefore, the question as to diversity jurisdiction is
whether BCC and BC Life have been fraudulently joined, thereby permitting a finding of complete
diversity.

               2.      Whether Certain Defendants are Fraudulently Joined

                       a)     Whether the Corporate Defendants Were Fraudulently Joined

To show that BCC and BC Life Inland were fraudulently joined, Defendants must show that there is no
possibility Plaintiff can hold these entities liable as indirect employers. Defendants have not met this
substantial burden.

The question whether an entity functions as an employer typically involves a “careful factual inquiry.”
Vernon, 116 Cal. App. 4th at 125. Thus, California courts generally do not dismiss such cases on
demurrers without leave to amend. See, e.g., Morales v. 22nd Dist. Agric. Ass'n, 1 Cal. App. 5th 504,
543-44 (2016); Guerrero v. Superior Court, 213 Cal. App. 4th 912, 940 (2013) (demurrer reversed when
“many of the ‘facts’ regarding the particular… [services performed] and the specific tasks performed by
[Plaintiff] are unknown at this stage of the proceeding”).

Although some district courts in the Ninth Circuit have found the question of employer status suitable
for resolution in the fraudulent joinder context, these cases generally presented exceptional
circumstances. See, e.g., Maffei v. Allstate California Ins., 412 F. Supp. 2d 1049, 1053 (E.D. Cal. 2006)
(defendant corporation had “never conducted any business of any kind anywhere,” and amounted to
“nothing more than an empty corporate shell created in anticipation of a business plan that was never
                                                                                               Page 7 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 8 of 10 Page ID #:1978

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.   LA CV20-03530 JAK (PVCx)                                              Date    December 23, 2020
    Title      Jana Preciutti v. Anthem Blue Cross of California et al.

carried out”). Thus, even when a defendant presents some evidence that weighs against a plaintiff’s
allegations of employer status, district courts have been reluctant to conclude that the burden of
showing fraudulent joinder has been met. See, e.g., Waterman v. Wells Fargo & Co., No. CV–17–
7190–MWF (JEMx), 2018 WL 287171, at *7 (C.D. Cal. Jan. 4, 2018) (the “pre-discovery evidentiary
record does not mean all that much”); Maggiuli v. Wells Fargo and Co., No. EDCV 18–374–GW(SHKx),
2018 WL 2021435, at *4 (C.D. Cal. Apr. 26, 2018) (same).

In light of these standards, Defendants have not met their burden to show that Plaintiff cannot state a
claim against BC or BCC Life. Plaintiff has not sued a wholly separate corporate entity, nor has she
sued a subsidiary wholly unrelated to her work. As Defendants’ evidence makes clear, BCC and BC
Life contracted with Plaintiff’s direct employer for administrative services. See Dkt. 22-1 ¶ 6 (“Blue
Cross of California and BC Life have authorized Anthem, Inc., as their parent organization, to provide
administrative services in support their operations. These administrative services include insurance
support for each company’s respective lines of business, i.e., health plans for Blue Cross of California
and life and disability insurance for BC Life.”); Dkt. 22-3 at 14 (state report finding that BCC “receives
and provides administrative services pursuant to several administrative services agreements with
various affiliates”). Defendants have not argued that Plaintiff, in her capacity as a customer care
representative, never performed services for these entities. Plaintiff additionally notes that the address
for BC Life is where she reported for work during her employment.

The Crosley Declaration does not sufficiently establish that BCC and BC Life have no potential liability
with respect to Plaintiff’s claims. First, that BCC and BC Life do not directly hire employees does not
foreclose the possibility of liability. FEHA applies to indirect employment arrangements. Accord
Jimenez, 41 Cal. App. 4th at 197. Crosley identifies BCC as a “health plan licensed under the Knox-
Keene Act” and BC Life as “a life and disability insurance company,” Dkt. 22-1 ¶¶ 4-5, but does not
show why these definitions per se preclude BCC and BC Life from exercising control through their
corporate agents. 1

Second, the generic statements in the declaration as to the lack of control by BCC and BC Life do not
meet the substantial burden required in the fraudulent joinder context. A declaration that offers
“generalities about… observance of corporate separateness and the like” is not enough to meet
Defendants' burden. Waterman v. Wells Fargo & Co., 2018 WL 287171, at *7; see also Grancare, LLC,
889 F.3d at 551 (“[A] denial, even a sworn denial, of allegations does not prove their falsity[.]”).

Third, that BC and BCC Life do not appear on the employment records submitted by Defendants
weighs against Plaintiff’s allegations, but it does not make those as to employer status “untenable ab
initio.” Davis, 66 F. Supp. 2d at 1115. These arguments show no more than that the Complaint may not
withstand a motion to dismiss under Rule 12(b)(6). However, “the tests for fraudulent joinder and for
failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) are not equivalent.” Jacobson v.
Swisher Int'l, No. CV 20-01504-CJC(SKx), 2020 WL 1986448, at *3 (C.D. Cal. Apr. 27, 2020) (citing
Grancare, LLC, 889 F.3d at 549). Because Defendants have not shown that amendment would be

1 Under the Knox-Keene Act, a “health care service plan” is “[a]ny person who undertakes to arrange for the
provision of health care services to subscribers or enrollees, or to pay for or to reimburse any part of the cost for
those services, in return for a prepaid or periodic charge paid by or on behalf of the subscribers or enrollees.” Cal.
Health & Safety Code § 1345(f)(1). This definition does not expressly state that a health care service plan cannot
be an employer, nor have Defendants advanced such an argument.
                                                                                                         Page 8 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 9 of 10 Page ID #:1979

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03530 JAK (PVCx)                                        Date    December 23, 2020
 Title        Jana Preciutti v. Anthem Blue Cross of California et al.

futile, this argument does not show that the Corporate Defendants were fraudulently joined.

                       b)      Whether Soto is Fraudulently Joined

Plaintiff alleged that Soto, like the Corporate Defendants, retaliated against Plaintiff by subjecting her to
several adverse employment actions, and terminated her for objecting to Defendants’ allegedly, illegal
conduct. Dkt. 1-2 ¶ 155. Plaintiff also alleged that these illegal actions were intentionally made without
regard for the welfare of the terminated employees. Id. ¶ 157. These allegations do not provide details
as to either the alleged conduct by Soto or the actions that are deemed extreme and outrageous.
However, the Complaint also alleges “harassment,” id. ¶ 170 and a claimed pattern of “terminating
employees with false and malicious rumors that would [affect] their ability to get a job.” Id. ¶ 161.
Although these allegations are limited, they refer to conduct that could support a claim for IIED. See
Accardi v. Superior Court, 17 Cal. App. 4th 341, 346, 352 (1993) (harassment, including spreading
“untrue rumors” about employee, sufficient to state IIED claim); Garcia v. Williams, 704 F. Supp. 984,
1003 (N.D. Cal. 1988) (retaliation by giving plaintiff an exaggeratedly negative reference letter
sufficiently outrageous). Furthermore, whether behavior “is sufficiently extreme as to constitute
'outrageous' behavior is properly determined by the fact finder after trial or possibly after discovery
upon a motion for summary judgment.” Barsell v. Urban Outfitters, Inc., No. CV 09-02604 MMM (RZx),
2009 WL 1916495, at *7 (C.D. Cal. Jul. 1, 2009) (quoting Angie M. v. Superior Court, 37 Cal. App. 4th
1217, 1226 (1995)).

Defendants' reliance on Janken is misplaced. Janken did not hold that supervisors could never be held
liable for conduct in the workplace. Rather, it held that certain decisions made by supervisors --
“personnel management activity” -- could not support an IIED claim. See Barsell, 2009 WL 1916495, at
*6 (“Defendant overstates the reach of the Court's decision in Janken to the extent that it argues that
any decision affecting personnel management is not actionable under an intentional infliction of
emotional distress theory, no matter what the motivation.”) (citing Graves v. Johnson Control World
Services, Inc., No. C-05-1772 SC, 2006 WL 618796, at *11 (N.D. Cal. Mar.13, 2006)). As noted,
Plaintiff identifies certain activity which goes beyond normal personnel management activity.

                                      *               *             *
For the foregoing reasons, Defendants have not met their burden to show that Soto, BCC and BC Life
have been fraudulently joined. Because Defendants have not shown that all of them are citizens of
state(s) other than California, complete diversity has not been established.

IV.      Conclusion

For the foregoing reasons, Plaintiff’s Motion to Remand is GRANTED, the Requests for Judicial Notice
are GRANTED, and both sets of Evidentiary Objections are MOOT. Because there is no federal
jurisdiction, Defendants’ Motion to Dismiss cannot be addressed. This case is REMANDED to the Los
Angeles County Superior Court at its Stanley Mosk Courthouse, Case No. 20STCV08245.

IT IS SO ORDERED.




                                                                                                 Page 9 of 10
Case 2:20-cv-03530-JAK-PVC Document 28 Filed 12/23/20 Page 10 of 10 Page ID #:1980

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.   LA CV20-03530 JAK (PVCx)                                        Date   December 23, 2020
 Title      Jana Preciutti v. Anthem Blue Cross of California et al.
                                                                                           :

                                                         Initials of Preparer




                                                                                           Page 10 of 10
